Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 05/12/2020 havingclaims 1-11 pending and presented for examination.
Priority
2.  	Application filed on 05/12/2020  is a has a 371 of PCT/KR2018/013832 11/13/2018 PCT/KR2018/013832 has PRO 62/587,434 11/16/2017 PCT/KR2018/013832 has PRO 62/585,469 11/13/2017  are acknowledged.
Drawings
3.  	The drawings were received on 05/12/2020  and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 05/12/2020  /2013 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 05/12/2020  is accepted by the examiner.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 6 and 11 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by US Publication  US 20120220286 A1 KIM et al. (Hereinafter “KIM").
 	As per claim 1, Chen teaches a method of reporting aperiodic channel state information (ACSI) in a wireless communication system, the method performed by a terminal comprising: receiving, from a base station, downlink control information (DCI) including a reporting trigger of each of first ACSI and second ACSI and reporting timing of each of the first ACSI and second ACSI  (para [0063] fig. 3, UE device is receiving, from a base station, downlink control information (DCI) including a reporting when UE device movies to the base station which is not a regular basis of first CSI and second CSI and reporting timing of each of the first CSI and second CSI  ); determining a priority based on a predetermined rule between the first ACSI and the second ACSI  (para [0066], fig. 4 determining a priority based on a predetermined rule between the first CSI and the second CSI ); reporting, to the base station, high-priority ACSI of the first ACSI and second ACSI determined based on a a rule based on the reporting timing (para [0067] fig. 4, reporting, to the base station, high-priority CSI of the first CSI and second CSI determined based on the predetermined rule based on the reporting timing); determining, as reporting timing, timing at which the reporting timing of low-
	As per claim 6, Chen teaches a terminal performing a method of reporting aperiodic channel state information (ACSI) in a wireless communication system, the terminal comprising: a radio frequency (RF) module for transmitting and receiving radio signals (); and a processor functionally connected to the RF module, wherein the processor is configured to: receive, from a base statio ()n, downlink control information (DCI) including a reporting trigger of each of first ACSI and second ACSI and reporting timing of each of the first ACSI and second ACSI (para [0063] fig. 3, UE device is receiving, from a base station, downlink control information (DCI) including a reporting when UE device movies to the base station which is not a regular basis of first CSI and second CSI and reporting timing of each of the first CSI and second CSI  ); determine a 
	As per claim 11, Chen teaches a method of reporting aperiodic channel state information (ACSI) in a wireless communication system, the method performed by a base station comprising: transmitting, to a terminal, downlink control information (DCI) . 
Allowable Subject Matter
 	Claim 2-5, 7-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US US 20130011891 A1; US Patent Publication US 20170289215 A1,   US Patent Publication US 20180176858 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan 
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467